DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-12 and 14-17 in the reply filed on November 12, 2021 is acknowledged.
	Claims 1-17 are pending of which claim 13 is withdrawn and claims 1-12 and 14-17 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-7, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMADA et al. (US 20070109650 A1).  
 	YAMADA et al. disclose a protective cover for a display panel (equivalent to the protective film for display of the claimed invention), comprising a transparent substrate, and an anti-reflection, transparent medium layer comprising hollow, transparent, fine particles (equivalent to the particles of a transparent resin of the claimed invention) dispersed in a transparent resin matrix (equivalent to the matrix of transparent elastomer of the claimed invention and meeting the limitation that the particles of the transparent resin are distributed in the matrix of the transparent elastomer and meeting the limitation of claim 12) and sealed without gap between the a transparent substrate and an image-displaying area of the display panel. The transparent, fine particles are preferably hollow, transparent, fine ceramic particles and/or hollow, transparent, fine resin particles, more preferably hollow, transparent, fine silica particles.  The hollow, transparent, fine particles preferably have a particle size distribution in a range of 0.3-30 microns (meeting the limitations of claim 5).  The amount of the hollow, transparent, fine particles is preferably 0.1-30% by mass based on the total amount (100% by mass) of the transparent resin matrix and the hollow, transparent, fine particles (meeting the limitations of claim 4).  With the particle size distribution and amount of the hollow, transparent, fine particles within the above ranges, the protective cover provides excellent anti-glare characteristics. The transparent substrate preferably comprises an anti-reflection layer on its front surface.  The transparent substrate preferably comprises a dark-color coating layer on its peripheral portion.  The display panel is preferably a liquid crystal module having an  image-displaying area formed by a liquid crystal filled in a space sealed between opposing substrates. The disclosed protective cover is suitable for a digital camera. FIGS. 1 and 2 show one example of the protective covers and in these examples, the protective cover 1 is mounted to a liquid crystal module 2 assembled in a digital camera.  The protective cover 1 comprises a transparent substrate 10, and an 
anti-reflection, transparent medium layer 11 having hollow, transparent, fine particles 11b dispersed in a transparent resin matrix 11a, the anti-reflection, transparent medium layer 11 being sealed without gap between the transparent substrate 10 and an image-displaying area 20 of the liquid crystal module 2.  The liquid crystal module 2 comprises a liquid crystal panel (liquid crystal cell) for displaying image formed by a liquid crystal filled in a space scaled between opposing substrates, a circuit board comprising a driver IC for driving the liquid crystal, a controller for the driver IC and other electronic parts, a backlight, etc. The transparent substrate 10 may have an antistatic layer, a hard layer, an anti-stain layer, an anti-fogging layer, a conductive layer; a shock-absorbing layer, etc. on its front surface, if necessary. The visible light transmittance of the anti-reflection, transparent medium layer 11, 110 is preferably 70% (meeting the limitations of claims 6 and 7).  Each hollow, transparent, fine particle 11b has a wall made of a transparent material with space inside.  Because the hollow, transparent, fine particle 11b having a small size with large refractive index difference between the wall and the internal space can scatter light, the anti-reflection, transparent medium layer 11, 110 containing the hollow, transparent, fine particles 11b can scatter reflected light, resulting in excellent anti-glare characteristics. Materials for forming the hollow, transparent, fine particles 11b may be, for instance, transparent ceramics, transparent resins, etc. The transparent ceramics may be silica, borosilicate glass, soda-lime glass, etc. The transparent resins may be the same as for the matrix. The hollow, transparent, fine particles 11b are preferably spherical and may be made of cross-linked styrene-acrylate copolymer, or made of polymethyl methacrylate and polystyrene. The amount of hollow, transparent, fine particles 11b is preferably 0.1-30% by mass, more preferably 0.3-20% by mass, based on the total amount (100% by mass) of the transparent resin matrix 11a and the hollow, transparent, fine particles 11b, to obtain good anti-glare characteristics. Because the protective cover comprises a transparent substrate, and an anti-reflection, transparent medium layer having hollow, transparent, fine particles dispersed in a transparent resin matrix with their refractive indexes adjusted, excellent visibility can be obtained at a low cost by mounting the protective cover of the present invention to a display panel such that the anti-reflection, transparent medium layer is in close contact with an image-displaying area of the meeting the limitations of claims 14-17). (See Abstract and paragraphs 0007, 0009, 0010, 0030, 0031, 0032, 0042, 0048, 0051-0080, and 0085). With regards to the limitations that the critical elongation is 5% to 150% and that the transparent resin has a glass transition temperature of 25°C to 110°C, the Examiner takes the position that such limitations are inherent in the materials taught by Yamada et al. given that the materials taught by Yamada et al. and that the of the claimed invention are identical. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA et al. (US 20070109650 A1).  
	YAMADA et al., as discussed above, do not teach that the protective film for display has a thickness of 25 to 1000 microns and that the protective film comprises an 
	However, Yamada et al. teach that the transparent, fine particles may be transparent resins and transparent ceramics such as silica. Accordingly, it would have been obvious to one having ordinary skill in the art to combine the transparent resin particles and the transparent silica particles and with regards to the concentration of the transparent silica and thickness of the protective film, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787